Citation Nr: 1111126	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-25 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, to include combat service in Vietnam.  He is the recipient of the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2008 by the VARO in Houston, Texas, denying the Veteran's claims for increase for posttraumatic stress disorder (PTSD) and for TDIU entitlement.  A timely appeal was thereafter initiated and perfected as to the TDIU claim.  No timely appeal was initiated with respect to the February 2008 denial of the claim for increase for PTSD, and, as such, that matter is not properly within the Board's jurisdiction for review at this time.  

The appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By this appeal, the Veteran argues that he is entitled to a TDIU, citing the severity of his service-connected psychiatric and other disabilities and their functional limitations, and medical opinion evidence substantiating such assertion.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.

In the matter at hand, service connection has been established for several disabilities, including PTSD, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; and postoperative residuals of a superficial shrapnel injury of the left hand, evaluated as 0 percent disabling.  Since May 2005, a combined disability evaluation of 60 percent has remained in effect.  

Hence, as of February 2007, the schedular requirements of § 4.16(a) are not met.  The question thus presented by this appeal is whether the Veteran in connection with his TDIU claim of June 2007, the denial of which forms the basis of the instant appeal, was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, thereby warranting referral to the Director of the VA's Compensation and Pension Service for extraschedular consideration.  

Review of the record indicates that, prior to his June 2007 TDIU claim, the Veteran had sought a TDIU, with entitlement thereto being denied.  Specifically, his most recent, prior claim for TDIU entitlement was denied by means of a rating decision entered in May 2007, from which no timely appeal was initiated.  

Information now of record is to the effect that the Veteran has a high school diploma and one-year of college-level training.  His most recent work experience was primarily as apartment porter, although the record indicates that he held other jobs in the past as a painter and post office worker, with all full-time employment reportedly ceasing in September 2005.  

Input from one of the Veteran's former employers in June 2007 is to the effect that the Veteran had not held steady employment since 1994.  Such employer noted further that the Veteran was a good worker, but was involved occasionally in arguments with fellow workers and it was further reported that he worked best alone and did not associate with co-workers.  

In written statements, dated in June 2007, from the Veteran's spouse and adult children, the Veteran's poor vocational adjustment for an extended period of time was described, including having obtained and worked at many, many jobs, including two stints of working at the post office.  As a younger man, he reportedly was able to find work, but once he landed a job he quickly became upset with it or his supervisor or co-workers and moved on to other employment, only to repeat the same behavior.  Reference was also made to the Veteran's observed PTSD symptoms, including irritability, anger, profuse sweating, nightmares, and interpersonal difficulties.  

VA treatment records reflect the Veteran's ongoing receipt of mental health care during the period from June 2007 to the present.  During that time frame, the dosages of the Veteran's prescribed psychotropic medications, including Citalopram and Trazadone, were increased in an effort to further control his PTSD symptomatology.  The Veteran's treating physician in the VA's Trauma Recovery Program indicated in a January 2009 report that he had been caring for the Veteran since July 2007and that his PTSD and dysthymia were severe, with there being ongoing problems with social isolation, paranoia, and very poor interpersonal relationships.  It was further noted that the Veteran had held multiple jobs in the past and had been unable to sustain any single one of them due to his inability to relate with people and to cope with job-related stress.  In the opinion of the treating VA physician, the Veteran was totally incapacitated by his psychological impairments and he was unlikely to be able to obtain or maintain any gainful employment in the community.  

VA medical examinations were undertaken in August 2010, the audiological portion of which was undertaken without the benefit of the Veteran's VA claims folder.  Audiological examination showed the presence of bilateral hearing loss and tinnitus.  In the opinion of the examiner, the Veteran's hearing loss was capable of causing at least some degree of communication difficulty in most settings, especially in the presence of background noise.  Difficulty in conducting ongoing dialogue either face-to-face or by telephone was noted, but not to the point of preventing the Veteran from maintaining employment in jobs in which communication was less of an ongoing priority.  The examiner noted that the Veteran had previously worked as a painter and that was judged to be a good example of the type of job for which hearing loss would pose only minimal problems.  Regarding the Veteran's tinnitus, the examiner found no reason that such would interfere with his ability to obtain or maintain employment in any setting.  

A VA PTSD examination in August 2010 yielded Axis diagnoses of PTSD and a depressive disorder.  A Global Assessment of Functioning Scale score of 54 was assigned on the basis of moderate symptoms and impairment of functioning.  In the opinion of the examining psychologist, the Veteran's PTSD symptoms caused some difficulties in occupational functioning (anxiety, irritability, and difficulties getting along with supervisors), but would not prevent him from working.  

The fact that the Veteran's service-connected disabilities have been evaluated in combination as 60 percent disabling throughout the appeal period signifies recognition by VA that there is present resulting disability and a corresponding industrial impairment.  See 38 C.F.R. § 4.1.  It, too, is noted that by definition, a 50 percent rating for psychiatric disablement contemplates occupational and social impairment with reduced reliability and productivity and his 10 percent ratings for auditory impairments likewise result in further occupational limitations.  Such ratings, however, are not dispositive of the question of whether service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The RO has determined in the first instance that the Veteran is not rendered unemployable on the basis of his service-connected disabilities, citing the reports of the recent VA examinations in 2010.  Persuasive evidence to the contrary is furnished by the Veteran and others close to him, who have offered credible testimony as to the functional limitations associated with the disabilities in question, which are noted to be significant and far-reaching.  It, too, is very noteworthy that the Veteran's own treating VA mental health professional has determined based on his observation of the Veteran over a period of years that it is unlikely that he is able to obtain or maintain gainful employment due to his PTSD and associated depression.  While the Board acknowledges that there is evidence for and against TDIU entitlement, the evidence is at least in relative equipoise that the Veteran's service-connected disabilities render him unemployable, thereby warranting referral to the Director the Compensation and Pension Service for consideration of the assignment of an extraschedular TDIU.  

The Veteran's disability picture meets the requirements for referral to the Director of the VA's Compensation and Pension Service for extraschedular consideration of TDIU entitlement.  That referral has not yet been made and remand is required to effectuate that action.  

Accordingly, this matter is REMANDED for the following actions:

1.  Submit to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted on an extraschedular basis.  This submission must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on whether a TDIU should be awarded on an extraschedular basis.  

2.  Following receipt of the Director's response, readjudicate the issue presented, to include the question of extraschedular TDIU entitlement.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran a reasonable period in which to respond, before returning the claims folder to the Board for further review.  

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





Department of Veterans Affairs


